 Case 20-80012-dd          Doc 30    Filed 06/08/20 Entered 06/08/20 15:31:06           Desc Main
                                     Document     Page 1 of 14

                            UNITED STATES BANKRUPTCY COURT
                              DISTRICT OF SOUTH CAROLINA

 In re,
                                                              C/A No. 19-02441-DD
 Ruther Mae Bauer,
                                                           Adv. Pro. No. 20-80012-DD
                                       Debtor.
                                                                    Chapter 7
 Ruther Mae Bauer,

                                      Plaintiff,

 v.
                                                        Order Denying Motion to Dismiss
 Credit Central, LLC, Credit Central of
 Anderson, LLC, Credit Central of Tennessee,
 LLC, Credit Central of Texas, LLC, and Credit
 Central South, LLC D/B/A Credit Central
 Loans and Taxes,

                                    Defendants.

          This matter is before the Court on a motion to dismiss Ruther Mae Bauer’s (“Plaintiff”)

adversary proceeding filed by Credit Central, LLC, Credit Central of Anderson, LLC, Credit Central

of Tennessee, LLC, Credit Central of Texas, LLC, and Credit Central South, LLC D/B/A Credit

Central Loans and Taxes (collectively “Defendants”) on March 5, 2020 [Docket No. 6]. After

consideration of the pleadings and the arguments of the parties made at the hearing on the motion, for

the reasons set forth below, Defendants’ motion to dismiss is denied.

                             FACTS AND PROCEDURAL HISTORY

          On June 1, 2018, Plaintiff entered into a loan agreement with the defendant Credit Central,

LLC (“Credit Central”) that contained an arbitration agreement (“Arbitration Agreement”). The

Arbitration Agreement provides that “any and all disputes, claims, or controversies of any kind

between us arising out of or relating to the relationship between us will be resolved through

mandatory, binding arbitration.” On May 3, 2019, Plaintiff filed her chapter 7 bankruptcy case.

Plaintiff listed her debt of Six Hundred Ninety-Two and 36/100 ($692.36) to Credit Central, LLC on
    Case 20-80012-dd           Doc 30      Filed 06/08/20 Entered 06/08/20 15:31:06       Desc Main
                                           Document     Page 2 of 14

her Schedule D. She received a discharge pursuant to 11 U.S.C. §§ 524 and 727 on August 13, 2019.

A copy of Plaintiff’s discharge order was served by first class mail and a certificate of service was

filed on August 15, 2019, reflecting service on Credit Central.1

           Plaintiff’s third amended complaint states that on or about January 22, 2020, Credit Central

sent out a mass mailing to customers, including Plaintiff, regarding a “settlement opportunity”

(“Settlement Letter”). The Settlement Letter offers an opportunity to pay “65% of the outstanding

balance,” ($422.00 of the $649.16) in order for the Defendants to “furnish to the credit bureaus” a

remaining balance of zero. The letter states that to “take advantage of [the] offer,” Plaintiff should

make a lump sum payment of $422.00 by April 30, 2020.

           Plaintiff filed this adversary proceeding against Defendants on February 6, 2020 and

Defendants filed a motion to dismiss on March 5, 2020. Defendants’ motion to dismiss is based “on

the grounds that Plaintiff entered into an Arbitration Agreement that covers this dispute, claim, or

controversy.” On April 6, Plaintiff filed an objection and memorandum in opposition to Defendants’

motion and on April 13, Defendants filed a memorandum in support of their motion to dismiss. On

April 15, Plaintiff filed a reply to Defendants’ memorandum. The Court held a hearing on April 21,

2020.

           After multiple amendments, the complaint is limited to causes of action for violations of the

discharge injunction pursuant to 11 U.S.C. §524 and disgorgement pursuant to 11 U.S.C. §105.

                                        JURISDICTION AND VENUE

           Jurisdiction is proper in this instance pursuant to 28 U.S.C. §1334 and 28 U.S.C. §157. Venue

is proper in this District pursuant to 28 U.S.C. §1391(b), as Credit Central is headquartered in

Greenville, South Carolina and a substantial part of the events occurred here.




1
    This service was completed through the Bankruptcy Noticing Center.
                                                           2
 Case 20-80012-dd        Doc 30     Filed 06/08/20 Entered 06/08/20 15:31:06             Desc Main
                                    Document     Page 3 of 14

                                       LEGAL STANDARD

        Defendants’ motion indicates that it is made pursuant to Federal Rule of Bankruptcy

Procedure 7012. That Rule incorporates Federal Rule of Civil Procedure 12. Although the motion is

styled as a motion to dismiss, the sole argument advanced by Defendants is that Plaintiff’s causes of

action must be submitted to arbitration. As a result, the motion is actually in the nature of a motion

to compel arbitration. In any event, where arbitration is at issue, a court must “first determine if a

claim is subject to arbitration before addressing any issue on the merits of the claim, including [a]

Rule 12(b)(6) motion to dismiss.” Little v. Career Educ. Corp. et al., C/A No. 16-00707-JW, Adv.

No. 19-80041-JW, pg. 5 (Bankr. D.S.C. Jan. 3, 2020).

        Under the Federal Arbitration Act (“FAA”), to compel arbitration of a controversy the court

“must first determine whether such agreement exists between the parties.” Meyer v. Uber Techs., Inc.,

868 F.3d 66, 73 (2d Cir. 2017) (citing Schnabel v. Trilegiant Corp., 697 F.3d 110, 118 (2d Cir. 2012)).

Whether the parties have agreed to arbitrate is determined by state contract law. Id. at 73-74 (citing

Nicosia v. Amazon.com, Inc., 834 F.3d 220, 229 (2d Cir. 2016)). Motions to compel have a “‘standard

similar to that applicable for a motion for summary judgment.’” Id. at 74 (quoting Nicosia, 834 F.3d

at 229). Once the Court concludes that a valid arbitration agreement exists, “‘it should then consider

whether the dispute falls within the scope of the arbitration agreement.’” Id. (quoting Specht v.

Netscape Commc’ns Corp., 306 F.3d 17, 26 (2d Cir. 2002)). The validity and scope of the Arbitration

Agreement has not been contested by the parties.

        The dispute is whether Congress intended for these bankruptcy causes of action to be

nonarbitrable and if some causes of action are arbitrable, whether to stay the proceeding pending

arbitration.




                                                   3
 Case 20-80012-dd        Doc 30    Filed 06/08/20 Entered 06/08/20 15:31:06             Desc Main
                                   Document     Page 4 of 14




                               ARGUMENTS OF THE PARTIES

       The main point of contention between the parties is whether the Bankruptcy Code conflicts

with the FAA. Defendants’ view is that Congress established a liberal federal policy favoring

arbitration and that the FAA is to be robustly followed. Defendants cite the many efforts to

demonstrate conflicts between the FAA and other federal statutes and note that courts have rejected

most of them. They argue that because Plaintiff’s bankruptcy case does not involve reorganization

and is already closed, these issues can be sent to arbitration, because doing so would not interfere

with or affect distribution of the estate. Defendants rely on the heavy burden that Plaintiff has in

showing a clearly expressed congressional intention to displace the FAA with the Bankruptcy Code.

Defendants essentially rest on the argument that “the strong policy favoring arbitration outweighs the

conflicting policies of the Bankruptcy Code in this case.” Accordingly, Defendants argue that

Plaintiff’s causes of action cannot be maintained in the bankruptcy court, but must instead be

submitted to arbitration, and therefore this adversary proceeding must be dismissed.

       Plaintiff does not dispute that the FAA creates a liberal policy favoring arbitration. However,

Plaintiff believes that Congress intended for the bankruptcy court to have comprehensive jurisdiction

over core bankruptcy matters, creating an inherent conflict with the FAA. She contends that her

causes of action are core bankruptcy issues and enforcement of the Arbitration Agreement would be

a substantial interference with the Bankruptcy Code’s primary purpose of providing her, and debtors

like her, a fresh start. Accordingly, Plaintiff argues that Defendants’ motion should be denied and

that her adversary proceeding should be allowed to proceed.




                                                  4
 Case 20-80012-dd          Doc 30    Filed 06/08/20 Entered 06/08/20 15:31:06               Desc Main
                                     Document     Page 5 of 14

                                             DISCUSSION

    1. Federal Arbitration Act and Its Interaction with Other Federal Law

    The FAA was enacted in 1925 “in response to a perception that courts were unduly hostile to

arbitration.” Epic Sys. Corp. v. Lewis, 138 S. Ct. 1612, 1621 (2018); CompuCredit Corp. v.

Greenwood, 565 U.S. 95, 97 (2012) (citing AT&T Mobility LLC v. Concepcion, 563 U.S. 333, 339

(2011)). In enacting the FAA, “Congress directed courts to abandon their hostility and instead treat

arbitration agreements as ‘valid, irrevocable, and enforceable.’” Epic Sys., 138 S. Ct. at 1621 (quoting

9 U.S.C. § 2). The United States Supreme Court has stated that the FAA “establishes a liberal federal

policy favoring arbitration agreements” and “require[s] courts to respect and enforce agreements to

arbitrate,” including the terms of arbitration the parties select. Id. (internal citations omitted).

        The United States Supreme Court has further stated:

                The [FAA], standing alone, therefore mandates enforcement of agreements to
                arbitrate statutory claims. Like any statutory directive, the Arbitration Act’s
                mandate may be overridden by a contrary congressional command. The
                burden is on the party opposing arbitration, however, to show that Congress
                intended to preclude a waiver of judicial remedies for the statutory rights at
                issue. If Congress did intend to limit or prohibit waiver of a judicial forum for
                a particular claim, such an intent ‘will be deducible from [the statute’s] text or
                legislative history,’ or from an inherent conflict between arbitration and the
                statute’s underlying purposes.

Shearson/Am. Exp., Inc. v. McMahon, 482 U.S. 220, 226-27 (1987) (internal citations omitted). Thus,

although arbitration is strongly favored, if the party opposing arbitration can establish that a federal

statute’s text or legislative history evidences Congress’s intent to maintain the ability of parties to

have their claims heard in a judicial forum or that there is an inherent conflict between the underlying

purposes of the statute and arbitration, arbitration may not be required.

        This is not an easy burden to satisfy, because courts, when interpreting statutes that allegedly

touch the same issue, “must [ ] strive to give effect to both.” Epic Sys., 138 S. Ct. at 1624 (quoting

Morton v. Mancari, 417 U.S. 535, 551 1974)). The party opposing arbitration must show that there is


                                                     5
    Case 20-80012-dd         Doc 30      Filed 06/08/20 Entered 06/08/20 15:31:06        Desc Main
                                         Document     Page 6 of 14

a “clear and manifest” congressional intent for a statute to displace the FAA. Id. Repealing an act

by implication is strongly disfavored and there is a presumption that “Congress will specifically

address” preexisting law before suspending the law’s normal operations in a later statute. Id. (citing

United States v. Fausto, 484 U.S. 439, 452 (1988)). And in fact, as Defendants point out, while the

United States Supreme Court has never considered a conflict between the Bankruptcy Code and the

FAA, it has rejected all other attempts to “manufacture conflicts” with another federal statute to date,

including with the National Labor Relations Act,2 the Securities Exchange Act of 1934,3 the

Racketeer Influenced and Corrupt Organizations Act,4 the Credit Repair Organizations Act,5 and the

Age Discrimination in Employment Act of 1967.6

        Although the United States Supreme Court has to date been unwilling to find an inherent

conflict between the FAA and any other federal statute, bankruptcy is a unique area of law that has

been specifically carved out by Congress. The United States Supreme Court has recently emphasized

this in Allen v. Cooper, 140 S. Ct. 994 (2020). Allen v. Cooper involved a copyright infringement

cause of action asserted against the state of North Carolina and a defense of sovereign immunity

asserted by the state. The main question considered by the Court was whether Congress had the

authority to abrogate States’ Eleventh Amendment immunity from copyright infringement suits. In

that case, the appellant argued that copyright law is similar to bankruptcy law because both are

mentioned in Article I of the United States Constitution, and because the Court has previously

determined (in Central Va. Community College v. Katz, 546 U.S. 356 (2006)) that “in bankruptcy, [

] sovereign immunity has no place.” The Court stated that the Bankruptcy Clause of Article I is




2
  Epic Sys., 138 S. Ct. 1612.
3
  Shearson/Am. Exp., 482 U.S. 220.
4
  Id.
5
  CompuCredit Corp. v. Greenwood, 565 U.S. 95 (2012).
6
  Gilmer v. Interstate/Johnson Lane Corp., 500 U.S. 20 (1991).
                                                          6
 Case 20-80012-dd         Doc 30       Filed 06/08/20 Entered 06/08/20 15:31:06          Desc Main
                                       Document     Page 7 of 14

uniquely situated due to the “singular nature” of a bankruptcy court’s jurisdiction and created

“bankruptcy exceptionalism.” The Court stated:

                [E]verything in Katz is about and limited to the Bankruptcy Clause; the opinion
                reflects what might be called bankruptcy exceptionalism. In part, Katz rested
                on the “singular nature” of bankruptcy jurisdiction. That jurisdiction is, and
                was at the Founding, “principally in rem” – meaning that it is “premised on the
                debtor and his estate, and not on the creditors” (including a State). For that
                reason, we thought, “it does not implicate States’ sovereignty to nearly the
                same degree as other kinds of jurisdiction.” In remaining part, Katz focused
                on the Bankruptcy Clause’s “unique history.” The Clause emerged from a felt
                need to curb the States’ authority. The States, we explained, “had wildly
                divergent schemes” for discharging debt, and often “refus[ed] to respect one
                another’s discharge orders.” “[T]he Framers’ primary goal” in adopting the
                Clause was to address that problem – to stop “competing sovereigns[ ]” from
                interfering with a debtor’s discharge. And in that project, the Framers intended
                federal courts to play a leading role. The nation’s first Bankruptcy Act, for
                example, empowered those courts to order that States release people they were
                holding in debtors’ prisons. So through and through, we thought, the
                Bankruptcy Clause embraced the idea that federal courts could impose on state
                sovereignty. In that, it was sui generis—again, “unique”—among Article I’s
                grants of authority.

                Indeed, Katz’s view of the Bankruptcy Clause had a yet more striking aspect,
                which further separates it from any other. The Court might have concluded
                from its analysis that the Clause allows Congress to abrogate the States’
                sovereign immunity (as Allen argues the Intellectual Property Clause does).
                But it did not; it instead went further. Relying on the above account of the
                Framers’ intentions, the Court found that the Bankruptcy Clause itself did the
                abrogating. Or stated another way, we decided that no congressional
                abrogation was needed because the States had already “agreed in the plan of
                the Convention not to assert any sovereign immunity defense” in bankruptcy
                proceedings. We therefore discarded our usual rule—which Allen accepts as
                applying here—that Congress must speak, and indeed speak unequivocally, to
                abrogate sovereign immunity. Our decision, in short, viewed bankruptcy as on
                a different plane, governed by principles all its own. Nothing in that
                understanding invites the kind of general, “clause-by-clause” reexamination of
                Article I that Allen proposes. To the contrary, it points to a good-for-one-
                clause-only holding.

        Allen v. Cooper, 140 S. Ct. 994, 1002-03 (2020) (internal citations omitted). Thus, the United

States Supreme Court has suggested that bankruptcy is a unique area of law which requires different

analysis, rules, and interpretation.

                                                   7
 Case 20-80012-dd         Doc 30    Filed 06/08/20 Entered 06/08/20 15:31:06              Desc Main
                                    Document     Page 8 of 14

       For that reason, lower courts, including the Fourth Circuit, have considered claims of inherent

conflicts between the FAA and the Bankruptcy Code and have concluded that inherent conflicts exist.

In Moses v. CashCall, Inc., 781 F.3d 63 (4th Cir. 2015), the Fourth Circuit affirmed the district court’s

holding that the appellant was not required to arbitrate a “constitutionally core” claim. The appellant,

Oteria Moses, entered into a consumer loan agreement with Western Sky Financial, LLC, pursuant

to which Mrs. Moses agreed to pay 149% interest. Moses, 781 F.3d at 66. The loan agreement

included a clause requiring disputes to be resolved by arbitration. Id. at 67. Mrs. Moses then filed

bankruptcy, and the loan servicer, CashCall, Inc., filed a proof of claim. Id. at 68. Mrs. Moses filed

an adversary proceeding seeking a declaratory judgment that the loan was “void ab initio” under

North Carolina law and seeking damages under the North Carolina Debt Collection Act. Id. CashCall

filed a motion to dismiss the adversary proceeding or to stay the proceeding and compel arbitration.

Id. The bankruptcy court denied the motion to dismiss or compel arbitration, finding that the

declaratory judgment action was a core bankruptcy proceeding because it involved the allowance or

disallowance of claims, but finding that Mrs. Moses’ second cause of action was non-core and it could

therefore not enter a final judgment. Id. at 68-69. CashCall appealed, and the district court affirmed,

exercising its discretion to keep the second cause of action together with the first, citing efficiency

and inconsistency concerns. Id. at 69.

       The Fourth Circuit acknowledged the strong policy favoring arbitration but stated, “At the

same time, however, ‘Congress intended to grant comprehensive jurisdiction to bankruptcy courts so

that they might deal efficiently and expeditiously with all matters connected with the bankruptcy

estate.’” Id. at 71 (quoting Celotex Corp. v. Edwards, 514 U.S. 300, 308 (1995)). Using the

framework articulated by the United States Supreme Court in Shearson/American Express, discussed

above, the court found that requiring Mrs. Moses to send her declaratory judgment claim, which was

constitutionally core, to arbitration would pose an inherent conflict with the Bankruptcy Code. Id. at


                                                   8
 Case 20-80012-dd         Doc 30    Filed 06/08/20 Entered 06/08/20 15:31:06             Desc Main
                                    Document     Page 9 of 14

72. The court noted that “bankruptcy . . . represents a fundamental public policy.” Id. The court

pointed out:

               Grounded in the Constitution, bankruptcy provides debtors with a fresh start
               and creditors with an equitable distribution of the debtor’s assets. To those
               ends, a principal purpose of the Bankruptcy Code is to provide debtors and
               creditors with “the prompt and effectual administration and settlement of the
               [debtor’s] estate.’” Similarly, a principal purpose of the Bankruptcy Code is
               also to centralize disputes over the debtor’s assets and obligations in one
               forum, thus protecting both debtors and creditors from piecemeal litigation and
               conflicting judgments. Ease and centrality of administration are thus
               foundational characteristics of bankruptcy law.

Id. at 72 (internal citations omitted). Because the resolution of Mrs. Moses’ declaratory judgment

cause of action would directly impact the claims against her estate and therefore her chapter 13 plan,

the court found that requiring her to arbitrate that claim would “substantially interfere with [her]

efforts to reorganize.” Id. at 73 (quoting Phillips v. Congelton, LLC (In re White Mountain Mining

Co.), 403 F.3d 164, 170 (4th Cir. 2005)). Therefore, the court found that Mrs. Moses was not required

to arbitrate her first cause of action and affirmed the district court. With respect to the second cause

of action, the non-core claim, the Fourth Circuit reversed the district court’s decision and found that

requiring Mrs. Moses to arbitrate the state law cause of action would not interfere with her efforts to

reorganize, and therefore no inherent conflict arose – that is, hearing the non-core claim did not trump

CashCall’s right to enforce the arbitration agreement. Id. at 82.

       Another judge in this district recently considered a motion to dismiss or compel arbitration.

In Little v. Career Education Corporation et al., C/A No. 16-00707-JW, Adv. No. 19-80041-JW

(Bankr. D.S.C. Jan. 3, 2020), Judge Waites considered various state law causes of action, such as

negligence, fraud, breach of contract, and violation of the South Carolina Unfair Trade Practices Act,

as well as abuse of process under 11 U.S.C. § 105 and dischargeability under 11 U.S.C. § 523(a)(8).

With respect to the state law claims, Judge Waites found that certain threshold issues regarding

whether the dispute was arbitrable should be decided by the court and set a further hearing for


                                                   9
 Case 20-80012-dd         Doc 30     Filed 06/08/20 Entered 06/08/20 15:31:06            Desc Main
                                    Document      Page 10 of 14

presentation of evidence on that issue. However, Judge Waites found that the court should hear the

bankruptcy law claims. With respect to the § 105 claim, Judge Waites stated, “There is little doubt

for the Court that a delegation to an arbitrator of the bankruptcy court’s § 105 authority would

inherently conflict with the Bankruptcy Code.”            Id., pg. 6.    Judge Waites found that the

dischargeability cause of action should also be heard by the bankruptcy court, because such a

determination would have “a material effect on the payments under a chapter 13 plan and a debtor’s

reorganization and goal of a fresh start.” Id., pg. 7. Accordingly, Judge Waites denied the motion to

compel arbitration with respect to the bankruptcy law claims.

       Taking into consideration Supreme Court precedent, as well as the cases decided by the Fourth

Circuit and in this district, the Court now turns to Plaintiff’s causes of action.

       1. First and Third Causes of Action

       As set forth above, Plaintiff has amended her complaint multiple times. In the most recent

amended complaint, filed April 23, both the first and third causes of action assert claims for violation

of the discharge order. Plaintiff states that Defendants’ sending the Settlement Letter was done

knowingly and willfully and constitutes a violation of discharge orders pursuant to 11 U.S.C. §

524(a)(2). Sending these claims to arbitration poses an inherent conflict with the Bankruptcy Code

and frustrates the principal purposes that the Bankruptcy Code aims to achieve.

       A determination regarding a violation of a discharge injunction is a core bankruptcy matter

pursuant to 28 U.S.C. § 157(b)(2). In re Anderson, 553 B.R. 221, 228 (S.D.N.Y. 2016) (citing Haynes

v. Chase Bank USA, N.A. (In re Haynes), Adv. Pro. No. 13-08370-rdd, 2014 WL 3608891, at *7

(Bankr. S.D.N.Y. 2014)). A creditor’s violation of the discharge injunction substantially interferes

with the debtor’s fresh start, a primary purpose of bankruptcy. Congress has assigned to the

bankruptcy court the duty to enforce its orders. “To permit a party other than the bankruptcy court to

make such determinations would undermine the court’s ability to enforce both its own orders and the


                                                    10
    Case 20-80012-dd          Doc 30       Filed 06/08/20 Entered 06/08/20 15:31:06                       Desc Main
                                          Document      Page 11 of 14

Bankruptcy Code and would ‘strip the courts of their primary enforcement mechanism.’” Little, pg.

6 (quoting Hooks v. Acceptance Loan Co., Inc., 2011 WL 2746238 (M.D. Ala. July 14, 2011)).

         Defendants point to the fact that Plaintiff’s bankruptcy case is a chapter 7 case and is closed.

Defendants argue, therefore, requiring Plaintiff to arbitrate her causes of action would not interfere

with any effort to reorganize. In so arguing, Defendants rely on a Second Circuit case, MBNA Am.

Bank, N.A. v. Hill, 436 F.3d 104 (2006).

         In Hill, the debtor filed an adversary proceeding asserting violations of the automatic stay and

unjust enrichment. Id. at 106. At the time the Second Circuit heard the creditor’s motion to stay or

dismiss the adversary proceeding in favor of arbitration, the debtor had received her chapter 7

discharge and her bankruptcy case was concluded. Id. The Second Circuit, considering only the stay

violation cause of action,7 acknowledged that this cause of action was a core bankruptcy proceeding.

Id. at 108. However, the Second Circuit held that requiring arbitration of the claim would not cause

an inherent conflict with the Bankruptcy Code, because, as a result of the completed administration

of the debtor’s case and her discharge, she no longer required the protection of the automatic stay,

and the resolution of the claim would not affect her bankruptcy estate. Id. at 109. Additionally, the

debtor’s case was a purported class action and so her causes of action “lack[ed] the direct connection

to her own bankruptcy case that would weigh in favor of refusing to compel arbitration.” Id. Finally,

the Second Circuit found that the cause of action did not require the unique perspective and expertise

of the bankruptcy court. Id.

         Plaintiff responds that the Second Circuit’s decision in Anderson v. Credit One Bank, N.A.,

884 F.3d 382 (2d. Cir. 2018), decided recently and subsequent to the Hill decision, is directly on point

and therefore is more instructive here. In Anderson, after the debtor received his chapter 7 discharge,




7
  The debtor had indicated that she would abandon the unjust enrichment claim if it were found to be arbitrable; therefore,
the district court dismissed that cause of action and the debtor did not appeal the dismissal. Hill, 436 F.3d at 107.
                                                            11
 Case 20-80012-dd         Doc 30    Filed 06/08/20 Entered 06/08/20 15:31:06             Desc Main
                                   Document      Page 12 of 14

the creditor refused to remove a charge-off notation on his credit report. Id. at 385. The debtor

therefore reopened his bankruptcy case and filed a putative class action complaint against the creditor,

asserting violations of the discharge injunction. Id. The creditor moved to stay the proceeding and

compel arbitration. Id. After the bankruptcy court declined to compel arbitration and the district

court affirmed, the Second Circuit affirmed as well. The Second Circuit stated:

               It is well established that the discharge is the foundation upon which all other
               portions of the Bankruptcy Code are built. We have observed that
               “[b]ankruptcy allows honest but unfortunate debtors an opportunity to reorder
               their financial affairs and get a fresh start. This is accomplished through the
               statutory discharge of preexisting debts. We have previously described the
               “fresh start” procured by discharge as the “central purpose of the bankruptcy
               code” as shaped by Congress, permitting debtors to obtain a “fresh start in life
               and a clear field unburdened by the existence of old debts.” The “fresh start”
               is only possible if the discharge injunction crafted by Congress and issued by
               the bankruptcy court is fully heeded by creditors and prevents their further
               collection efforts. Violations of the injunction damage the foundation on
               which the debtor’s fresh start is built.

Id. at 389 (internal citations omitted). Then, citing Hill, the very case relied on by Defendants, the

Second Circuit stated:

               [W]e find that arbitration of a claim based on an alleged violation of Section
               524(a)(2) would “seriously jeopardize a particular core bankruptcy
               proceeding.” We come to this conclusion because 1) the discharge injunction
               is integral to the bankruptcy court’s ability to provide debtors with the fresh
               start that is the very purpose of the Code; 2) the claim regards an ongoing
               bankruptcy matter that requires continuing court supervision; and 3) the
               equitable powers of the bankruptcy court to enforce its own injunctions are
               central to the structure of the Code. The fact that Anderson’s claim comes in
               the form of a putative class action does not undermine this conclusion.

Id. at 389-90 (internal citations omitted). Specifically, with respect to the discharge injunction, the

court noted that the bankruptcy court “retains a unique expertise in interpreting its own injunctions

and determining when they have been violated.” Id. at 390-91. Thus, the court distinguished Hill,

which dealt with stay violations from the case before it, which dealt with the discharge injunction, as

does the case before this Court. The Court agrees with Plaintiff that the Second Circuit’s decision in



                                                  12
    Case 20-80012-dd           Doc 30       Filed 06/08/20 Entered 06/08/20 15:31:06                        Desc Main
                                           Document      Page 13 of 14

Anderson is more instructive than the Hill decision.8 Plaintiff is not required to arbitrate her first and

third causes of action.

         2. Second Cause of Action

         Plaintiff seeks to disgorge Defendants of any and all payments made to them in response to

the Settlement Letter pursuant to the contempt and abuse of process provisions inherent in 11 U.S.C.

§105. This claim is core pursuant to 28 U.S.C. §157(b)(2)(A) and (O). See Bliss Techs., Inc. v. HMI

Indus., Inc. et al. (In re Bliss Techs., Inc.), 307 B.R. 598, 602-603 (Bankr. E.D. Mich. 2004) (stating

that proceedings are not core if they do “not invoke a substantive right created by federal bankruptcy

law and . . . could exist outside of the bankruptcy.”).

         Delegation of the bankruptcy court’s §105 powers to an arbitrator would inherently conflict

with the Bankruptcy Code. Section 105 powers are explicitly granted to bankruptcy courts by

Congress as a “central enforcement mechanism.” Little, pg. 6. Section 105 is critical to the court’s

ability to enforce its own orders. It is not a mechanism for use by non-judicial officers. Arbitration of

the second cause of action is not required.

                                                    CONCLUSION

         Bankruptcy cases are different in purpose and scope from most other debtor-creditor matters

and two-party disputes in general. Bankruptcy law is collectivist in nature, impacting a debtor and

potentially many of her creditors. Its purpose protects the debtor’s fresh start while equitably adjusting

and enforcing creditor payment rights. Bankruptcy law is a uniform federal law and its prophylactic

treatment of the debtor-creditor relationship would be significantly impaired were the contours of

discharge dependent upon the source of enforcement of the discharge injunction. Uniform application

of the law of discharge and how its entry is enforced should not depend upon whether the issue is


8
  The Court also notes that both cases discussed the potential for the adversaries to be class actions. This case was also
filed as a potential class action. However, Plaintiff has not yet asked the Court to certify a class, so it is unclear if this
matter will become a class action. In any event, given the other considerations, the potential for this adversary proceeding
to become a class action is not particularly relevant to the Court’s decision and therefore it is not further discussed.
                                                             13
 Case 20-80012-dd         Doc 30     Filed 06/08/20 Entered 06/08/20 15:31:06            Desc Main
                                    Document      Page 14 of 14

before a judicial officer or an arbitrator and should not vary depending upon whether a creditor has

contracted for arbitration or not. To the extent that the bankruptcy clause in the United States

Constitution was intended to ensure uniformity in application of the law to sovereign states, likewise

it requires uniformity of the law of discharge to all debtors and creditors.

       Inherent conflicts between the FAA and the Bankruptcy Code exist with respect to Plaintiff’s

causes of action. Accordingly, Plaintiff is not required to submit these claims to arbitration. Because

Defendants’ motion asserts no other basis for dismissal of Plaintiff’s adversary proceeding, the

Motion to Dismiss is denied. Defendants shall file and serve their responsive pleading within fourteen

(14) days after entry of this order. Fed. R. Bankr. P. 7012(a)(1).

       AND IT IS SO ORDERED.

   FILED BY THE COURT
       06/08/2020




                                                        David R. Duncan
                                                        US Bankruptcy Judge
                                                        District of South Carolina


    Entered: 06/08/2020




                                                   14
